DETAILED ACTION
This non-final office action is in response to claims filed 01/05/2021.
Claims 1, 15, and 18 have been amended. Claim 21 has been added. Claims 1-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2021 has been entered.

Response to Arguments
Applicant's prior art arguments have been fully considered, but since they pertain to the amended sections of the claim they are moot in view of the new grounds of rejection presented in this action.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders that are coupled with 
“detecting, based on signals from an input device…” in claim 1
“a controller configured to effect a display of at least one visible object on the screen” in claim 15
“a pointer device connectable to the controller to facilitate communications…” in claim 16
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
input device is interpreted as any type of input source
“The scroller means can be a pointer device (e.g. a mouse, a stylus, etc.), a keyboard, a key pad, or can be a touch screen capability of the device's screen.” (Page 9, 16-18).
controller is interpreted as a device comprising hardware
“The screen 2 may be a display of a monitor, a tablet, a smart phone, a laptop computer, a desktop computer, a television, or other electronic device that includes hardware that includes non-transitory memory connected to a processor. The device may also include other hardware, 
pointer device is interpreted as an input apparatus
“a pointer device (e.g. a mouse, a stylus, etc.)” (Page 9, lines 16-17)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-10, 12, 15-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ishak (US 2012/0005623) in view of Hegde (US 8,438,496) in further view of Gilbert (US 2016/0292023).
Regarding Independent Claim 1,
Ishak teaches a method for scrolling visual page content of a web page in a predetermined direction on a screen of a display device, the visual page content of the web page comprising a predetermined number of visual objects, the visual objects being arranged for subsequent display in the predetermined direction ([0010], [0029], [0036]: A method of generating a scroll path that scrolls content included in a webpage from top to bottom), wherein the method comprises:
displaying a first visual object of the visual objects on the screen ([0029]: Types of content that may be displayed within a webpage include text and other objects which may include images);
detecting, based on signals from an input device ([0026]: A mouse is used to provide scrolling), a scrolling action and a first scrolling speed for moving the visual objects in the predetermined direction on the screen ([0035], [0045]: In response to receiving a user input, the generated scroll path is traversed through the important regions using a scrolling speed that can be modified based on the location of important regions), when the first visual object is displayed on the screen ([0037], Fig. 4: Text displayed within viewport 402 at position 1) and a second visual object is not displayed on the screen ([0037], Fig. 4: Text displayed within viewport 408 at position 4).

determining a value of a pre-defined property of the second visual object based on a tag or a field of a style sheet language associated with the web page or a markup language associated with the web page, the value of the pre-defined property determining a second scrolling speed for display of the second visual object on the screen;
and scrolling the second visual object on the screen at the second scrolling speed that is a selected one of the first scrolling speed or zero based on the determined value such that when the second scrolling speed is selected to be zero, scrolling of the second visual object on the screen is paused for a pre-defined pause period of time and, after the pre-defined pause period of time elapses, movement of the second visual object on the screen resumes at the first scrolling speed.
	However, Hegde teaches:
determining a value of a pre-defined property of the second visual object, the value of the pre-defined property determining a second scrolling speed for display of the second visual object on the screen (Col. 2 4-23, Col. 8 1-24: Qualitative properties of contents in a document, such as the size and resolution of an image, are parsed in order to provide content sensitive automatic scrolling. A structure for scroll values is associated with content displayed on a document. Fig. 7 illustrates an example structure containing scroll values detailing increases to the scroll rate when the content is displayed and decreasing the scroll rate when the content is passed);
(Col. 3 7-12: “After scrolling through the text in the second column, an image is encountered and the automatic scrolling pauses. After the pause, the automatic scrolling increases scroll rate.”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ishak and Hegde so that scrolling speeds for visual objects are determined based on a value of a pre-defined property of the visual objects.
	One of ordinary skill in the art would be motivated to do so in order to improve user experience by adjusting the scrolling rate of the displayed visual objects so that the user can spend more time on important areas of the webpage (Hegde, Col. 3 24-27).
	Ishak and Hegde do not teach:
determining a value of a pre-defined property of the second visual object based on a tag or a field of a style sheet language associated with the web page or a markup language associated with the web page.
	However, Gilbert teaches:
determining a value of a pre-defined property of the second visual object based on a tag ([0051]: XML tags are used to control the scrolling speed of an object displayed on the screen. The XML tags allow velocity values for scrolling to be defined for the object).
	It would have been obvious to combine the teachings of Ishak and Hegde with Gilbert so that a value of a pre-defined property of the second visual object is determined based on a tag.
One of ordinary skill in the art would be motivated to do so in order to because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (see KSR, 550 U.S. at 416, 82 USPQ2d at 1395).

Regarding Dependent Claim 4,
	Ishak, Hegde, and Gilbert teach the method of claim 1. Ishak further teaches determining whether the second visual object is cut by a lower line of the screen, while the first visual object is currently displayed on the screen ([0052]: A scrolling animation is used to transition to a viewport that is hidden from view).

Regarding Dependent Claim 6,
Ishak, Hegde, and Gilbert teach the method of claim 1.  Ishak further teaches detecting the scrolling action for moving the visual objects in the predetermined direction ([0026]: A user command scrolls along a generated scroll path), and wherein the method further comprises:
detecting a predefined scrolling speed that is associated with the first scrolling speed based on the signals from the input device, the first scrolling speed being defined ([0045]: “the scrolling speed can be modified during scrolling…the scrolling speed can be modified based on the location of important regions”). Hegde further teaches defining the second visual object as a highlighted object such that, a scrolling speed different from the first scrolling speed is applied to the second visual object when the second visual object is displayed on the screen (Col. 2 38-61: Text with modified characteristics (bolded text) can have varying scroll rates).  Hegde does not teach doing so in response to a scrolling action however it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ishak, Hegde, and Gilbert so that the in response to a scrolling action a highlighted object is scrolled at a different speed. One of ordinary skill in the art would be motivated to do so in order to allow a user to spend more time on important areas of a document (Hegde Col. 3 24-27).

Regarding Dependent Claim 7,
Ishak, Hegde, and Gilbert teach the method of claim 1. Hegde further teaches moving the second visual object at the first scrolling speed along the screen after the pre-defined pause period of time such that the second visual object is displayed on the screen until it disappears from the screen; displaying a third visual object of the visual objects on the screen as the second visual object is moved along the screen after the pre-defined pause period of time (Col. 2 38-61: Scrolling rates are variable for different types of objects. After pausing for a predetermined time the automatic scrolling continues. The content associated with the pause is moved off screen while another content is scrolled into view).    

Regarding Dependent Claim 8,
Ishak, Hegde, and Gilbert teach the method of claim 7. Hegde further teaches defining the third visual object as a highlighted object such that, the third visual object is displayed on the screen as a highlighted visual object on the screen (Col. 2 38-61: Hegde teaches text in a document can be bolded, the examiner has interpreted bolded text to mean highlighted because of the text’s visual prominence).

Regarding Dependent Claim 9,
Ishak, Hegde, and Gilbert teach the method of claim 8. Hegde further teaches wherein the first scrolling speed is applied to the highlighted third visual object upon the third visual object entering the screen at a lower line or an upper line of the screen (Col. 2 38-61: Hegde teaches text in a document can be bolded, the examiner has interpreted bolded text to mean highlighted because of the text’s visual prominence).  

Regarding Dependent Claim 10,
Ishak, Hegde, and Gilbert teach the method of claim 8. Hegde further teaches wherein the second visual object is a highlighted visual object such that the second visual object is highlighted when it is displayed on the screen (Col. 2 38-61: Hegde teaches text in a document can be bolded, the examiner has interpreted bolded text to mean highlighted because of the text’s visual prominence) and wherein the visual page content is scrolled at the first scrolling (Col. 3 1-12: Each portion of the document is scrolled using different scrolling rates).  

Regarding Dependent Claim 12,
Ishak, Hegde, and Gilbert teach the method of claim 1. Ishak further teaches wherein the predetermined direction is a vertical direction ([0025]: A scroll path is mapped so that columns of a page are scrolled from top to bottom).  

Regarding Independent Claim 15,
	This claim is similar in scope as claim 1. Ishak also teaches a user terminal comprising a display device with a screen and a controller ([0066]: The application can be implemented on a personal computer or a portable telephone). Therefore this claim is rejected using the same rationale.

Regarding Dependent Claim 16,
Ishak, Hegde, and Gilbert teach the system of claim 15. Ishak further teaches a pointer device connectable to the controller to facilitate communication of the information on the scrolling behavior to the controller ([0026]: A mouse can be used to perform scrolling).

Regarding Dependent Claim 17,
Ishak, Hegde, and Gilbert teach the system of claim 15. Ishak further teaches wherein the display is configured so that the screen is a touch screen that facilitated communication of ([0067]: A computer’s touch-sensitive screen may be used for scrolling).

Regarding Independent Claim 18,
	This claim is similar in scope as claim 1. Ishak also teaches a non-transitory computer readable medium having code stored thereon that defines a method that is executed by a processor of a communication device that executes code ([0064]): Memory contains a storage device for storing a program for controlling the processor). Hegde teaches wherein the pause period of time is determined based on the pre-defined property (Col. 7 31-57: Scroll rates are identified by examining the structure associated with the content to be scrolled. An image content may have a pause directive associated with it that is determined by the structure associated with the image content). Therefore this claim is rejected using the same rationale.

Regarding Dependent Claim 19,
	This claim is similar in scope as claim 8 therefore it is rejected using the same rationale.

Regarding Dependent Claim 21,
Ishak, Hegde, and Gilbert teach the method of claim 1.  Hegde further teaches:
wherein the second scrolling speed is equal to the first scrolling speed when the value of the pre-defined property is a first value (Col. 8 1-24: A scroll value of an object can be set to be the same as another object’s scroll value);
(Col. 8 1-24, Fig. 7: Objects that are paused for periods of time include a pause instruction in their structure definition therefore a paused object will have a different property value compared to an object that is not paused).   

Claims 2-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ishak (US 2012/0005623) in view of Hegde (US 8,438,496) in view of Gilbert (US 2016/0292023) in further view of Gilbert (US 2015/0169699) hereinafter Gilbert2.
Regarding Dependent Claim 2,
Ishak, Hegde, and Gilbert teach the method of claim 1, but do not teach determining a vertical position of the first visual object displayed on the screen for defining a reference position on the screen, moving the first visual object off the screen so that the first object is no longer shown on the screen, and displaying the second visual object at the reference position on the screen.  
However, Gilbert2 teaches determining a vertical position of the first visual object displayed on the screen for defining a reference position on the screen, moving the first visual object off the screen so that the first object is no longer shown on the screen, and displaying the second visual object at the reference position on the screen ([0016]: “after scrolling from an initially expanded item to the next item in the list, a top line of the expanded view of the next item can be presented at the same position that the top line of the initially expand item was previously presented”).

	One of ordinary skill in the art would be motivated to do so in order to allow a user to substantially maintain eye level at a same position on a screen as items are scrolled (Gilbert2 [0016]).

Regarding Dependent Claim 3,
Ishak, Hegde, Gilbert, and Gilbert2 teach the method of claim 2. Ishak further teaches wherein the movement of the visual objects on the screen is effected in a vertical direction ([0046]: A document is scrolled in a vertical direction) and the first scrolling speed is defined as a fast scrolling speed ([0045]: “the scrolling speed can be increased to three times the current scrolling speed (or any other suitable speed) to traverse the unimportant regions”). Gilbert2 further teaches wherein upon detecting the scrolling action, the second visual object is moved directly to the reference position ([0016]: The next object is displayed in the same position as the previous object).  Hegde further teaches at which the second visual object is subsequently paused for the pre-selected pause period of time (Col. 3 7-12: After scrolling through the text in the second column, an image is encountered and the automatic scrolling pauses. After the pause, the automatic scrolling increases scroll rate.)  




Ishak, Hegde, and Gilbert teach the method of claim 1, but do not teach determining an object identification parameter for the first visual object, the object identification parameter indicating that the second visual object is to be displayed subsequently to the first visual object at a reference position at which the first visual object is currently displayed.
However, Gilbert2 teaches an object identification parameter for the first visual object, the object identification parameter indicating that the second visual object is to be displayed subsequently to the first visual object at a reference position at which the first visual object is currently displayed ([0016], [0024]: The expansion module identifies another item to be displayed at the same position as the previous item).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ishak, Hegde, and Gilbert with Gilbert2 so that an object identification parameter for a first visual object of the visual objects indicates that at least one second visual object of the visual objects is to be displayed subsequently to the first visual object at a reference position at which the first visual object is currently displayed.
One of ordinary skill in the art would be motivated to do so that a user may substantially maintain eye level at a same position on a screen as items are scrolled (Gilbert2 [0016]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ishak (US 2012/0005623) in view of Hegde (US 8,438,496) in view of Gilbert (US 2016/0292023) in further view of Tsuda (US 2010/0269038).

Ishak, Hegde, and Gilbert teach the method of claim 8, but do not teach moving the third visual object at the first scrolling speed in response to a selection of the highlighted third object displayed on the screen via the input device.  
However, Tsuda teaches moving the third visual object at the first scrolling speed in response to a selection of the highlighted third object displayed on the screen via the input device ([0068]: In response to a user input selecting a particular object the scrolling rate may be varied).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ishak, Hegde, and Gilbert with Tsuda so that the highlighted object being moved on the screen upon detection of a scrolling action recovers the predefined scrolling speed in response to a selection.
One of ordinary skill in the art would be motivated to do so in order to change the scroll rate of the display according to the user’s input (Tsuda [0004]).

Claims 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ishak (US 2012/0005623) in view of Hegde (US 8,438,496) in view of Gilbert (US 2016/0292023) in further view of Lee (US 2015/0067557).
Regarding Dependent Claim 13,
Ishak, Hegde, and Gilbert teach the method of claim 1. Hegde further teaches wherein the detecting of the scrolling action comprises: defining one or more of the visual objects as a highlighted object such that a scrolling speed different from a predefined scrolling speed is applied to display of the highlighted third visual object during scrolling (Col. 2 38-61: Hegde teaches text in a document can be bolded, the examiner has interpreted bolded text to mean highlighted because the increased color signifies visual prominence).
Ishak, Hegde, and Gilbert do not teach wherein the scrolling speed is controlled according to a weighting factor defined for each visual object, the weighting factor being determined based on a defined significance of the visual object.  
However, Lee teaches wherein the scrolling speed is controlled according to a weighting factor defined for each visual object ([0067]-[0068]: A weight is associated with displayed content; the scrolling speed of the content is affected by its weight), the weighting factor being determined based on a defined significance of the visual object ([0067]: The weighting factor can be assigned based on a set of conditions used to determine the importance of the content).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ishak, Hegde, and Gilbert with Lee so that the scrolling speed is controlled according to a weighting factor defined for each visual object and the weighting factor is determined based on a defined significance of the visual object.
One of ordinary skill in the art would be motivated to do so in order to display listed content using different scroll speeds based on a level of importance (Lee [0005]).




Ishak, Hegde, Gilbert, and Lee teach the method of claim 13. comprising: defining a scrolling speed based on a pre-selected significance level for the visual objects so that a visual object having a higher than a baseline significance level is scrolled at a scrolling speed that is slower than the first scrolling speed ([0140]: If an area is given a higher weight, the electronic device can control to perform the display by slowing down a speed of moving the map), and the scrolling speed is set higher than the first  scrolling speed when the significance is lower than the baseline significance level ([0069], [0093]: A faster scroll speed can be assigned to content with a lower weight).

Regarding Dependent Claim 20,
	This claim is similar in scope as claim 14 therefore it is rejected using the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLE DAHIR whose telephone number is (571)270-1493.  The examiner can normally be reached on 8:30AM-5:00PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.M.D./Examiner, Art Unit 2176                                                                                                                                                                                                        
/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176